Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered April 18, 2013, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied. Triable issues of fact exist as to whether the large, spreading Christmas tree on which plaintiff tripped was an open and obvious and not inherently dangerous condition (see Centeno v Regine’s Originals, 5 AD3d 210, 211 [1st Dept 2004]). Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ. [Prior Case History: 2013 NY Slip Op 30782OJ).]